PER CURIAM.
The Board of Tax Appeals held the petitioner liable' for an income tax upon the amounts of compensation he received from the city of Atlanta as supervising architect for a number of public school buildings.
The facts are fully stated in the opinion of the Board, reported in 19 B. T. A. 568, and need not be repeated here. We think the case is controlled by the decision of the Supreme Court in Metcalf & Eddy v. Mitchell, 269 U. S. 514, 46 S. Ct. 172, 70 L. Ed. 384.
The petition for review is denied.